DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. n.b. some documents are available through parent application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 20090219461 A1; cited by Applicant IDS).
Regarding claim 1, Zhou discloses (Fig. 3A) display film stacks and a method of modeling the films comprising:
an optical stack 120 (¶26 - multilayered; ¶38 - The display film made using the above listed base film materials can have engineered surface texture layer on one or both sides of the film) comprising an array of microlenses (¶23 - first film and/or the second film comprise convex lenses on one side and concave lenses on an opposite side; n.b. here, only one film collimating lenses) disposed on a reflective polarizer (¶23 - The first film and/or second film can comprise a reflective polarizer layer; n.b. here, the second film is the reflective polarizer layer), such that when the optical stack is incorporated into a light recycling backlight configured to provide light to a display 5panel, the microlenses and the reflective polarizer, in combination, collimate the light (¶21 - a more light collimating film, retro-reflects more amount of light, which is recycled back to a bottom reflector in the backlight system).  
Regarding claim 2, Zhou discloses the apparatus of claim 1 above and further discloses:
A backlight comprising a light source 108 (¶27; Fig. 3A) and the optical stack of claim 1 (see above) disposed on a reflector 106 (¶27), the reflector and the optical stack defining a light recycling cavity therebetween, the backlight configured to provide the light to the display panel, wherein the microlenses and the reflective polarizer, in combination, collimate 10the light (¶21).  
 Regarding claim 3, Zhou discloses the apparatus of claim 2 above and further discloses being an edge-lit backlight (¶27; Fig. 3A).  
Regarding claim 4, Zhou discloses the apparatus of claim 2 above and further discloses being a direct-lit backlight (¶27; Fig. 3B).  
Regarding claim 6, Zhou discloses the apparatus of claim 1 above and further discloses wherein the array of the microlenses is a regular array (¶26 - regular … array of the aforementioned structures).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Weber et al. (WO2013059228; cited by applicant IDS) discloses optical properties, such as transmission of incident p-polarized light at different incident angles, however these optical properties refer to performance of partial reflectors 200 in air and, as such, do not expressly or inherently, apply to an optical film that includes an array of concave microlenses disposed on its major surface. Therefore, the prior art of record does no teach or fairly suggest the limitation of claim 1 specifically in combination with wherein the reflective polarizer has a transmission along a pass axis at normal incidence of Tpassnormal for p-pol light and a transmission along the pass axis at 60 degrees incidence of Tpass60 for p-pol light, and wherein a ratio of Tpass60 to Tpassnormal is less than 0.75.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887